J.S52001/14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                          Appellee          :
                                            :
                    v.                      :
                                            :
                                            :
CURTIS SPIVEY,                              :
                                            :
                          Appellant         :     No. 1913 EDA 2012


                   Appeal from the PCRA Order May 21, 2012
              In the Court of Common Pleas of Philadelphia County
               Criminal Division No(s).: CP-51-CR-0805781-2004

BEFORE: GANTMAN, P.J., ALLEN, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                   FILED SEPTEMBER 23, 2014

        Appellant, Curtis Spivey, appeals pro se from the order entered in the

Philadelphia County Court of Common Pleas dismissing his timely, first Post

Conviction Relief Act1

per curiam order,2 previously remanded for the PCRA court to conduct a

Grazier hearing.3 The PCRA court has done so and has permitted Appellant



*
    Former Justice specially assigned to the Superior Court.
1
    42 Pa.C.S. §§ 9541-9546.
2
    Order, 1913 EDA 2012 (Pa. Super. filed Sept. 6, 2012) (per curiam).
3
                                                          -conviction and
appellate stages, an on-the record determination should be made that the
                                                      Commonwealth v.
J. S52001/14

to proceed pro se in this appeal. Appellant argues: (1) the PCRA court erred

in ignoring his request to act pro se in the underlying PCRA proceedings; and

(2) he was denied access to discovery, which prevented him from pursing

another issue on appeal                                     Finley letter4 was

deficient. We affirm.



                                             5
                                                 in August of 2006, at which he

acted pro se,6 the jury found him guilty of murder in the first degree,7

possessing an instrument of crime, and carrying a firearm on public streets

or public property in Philadelphia.8    The trial court imposed an aggregate

term of life imprisonment.

        Appellant took a counseled appeal. On November 24, 2008, this Court

Glacken, 32 A.3d 750, 752 (Pa. Super. 2011) (quoting Commonwealth v.
Grazier, 713 A.2d 81, 82 (Pa. 1998)).
4
  See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).
5
  The first trial, in December of 2005, was held before the Honorable M.
Theresa Sarmina; the Commonwealth pursued the death penalty. The
second trial was held before the Honorable Jeffrey P. Minehart, who also
conducted the instant PCRA proceeding. The Commonwealth did not pursue
the death penalty at the second trial. N.T. Pre-Trial Mot., 7/17/06, at 3.
6
  The court appointed stand-by counsel, who was not counsel during the first
trial, to assist Appellant.
7
    18 Pa.C.S. § 2502(a).
8
    18 Pa.C.S. §§ 907, 6108.




                                       -2-
J. S52001/14

affirmed the judgment of sentence.9          On September 15, 2009, the



appeal.

      On September 13, 2010, Appellant filed the instant, timely PCRA

petition pro se. The petition alleged 105 instances of trial court, police, and

prosecutorial error, as well as ineffectiveness of direct appeal counsel for

failure to raise certain issues, including the validity of his waiver of counsel

                                                                               -

31.   Appellant also averred that his discovery, letters, transcripts, and

pictures were illegally taken from him.

      The PCRA court appointed Joseph Sco

Appellant. Appellant then filed a pro se letter with the court, stating he was

waiving his right to counsel and invoking his right to self-representation,.

He also subsequently filed a pro se amended PCRA petition on September

15, 2011.

                                                         Finley letter with the

PCRA court.    The Finley letter summarized that Appellant alleged (1) his


9
   Commonwealth v. Spivey, 1376 EDA 2007 (unpublished memorandum
Pa. Super. filed Nov. 24, 2008) (denying relief on claims that evidence was
insufficient and trial court erred in admitting autopsy photographs). This
Court initially remanded for the trial court to supplement the record with trial
transcripts and autopsy photographs that were introduced as evidence at
trial.    Commonwealth v. Spivey, 1376 EDA 2007 (unpublished
memorandum Pa. Super. filed Apr. 30, 2008).




                                     -3-
J. S52001/14

waiver of counsel at trial was not voluntary, intelligent, or knowing, and that

he was incompetent to represent himself; (2) the trial court failed to provide




                                                         tandby counsel at trial,




inappropriate   remarks    during   opening     and    closing   arguments   and

examination of witnesses; (6) the trial court acted with bias; and (7)

appellate counsel was ineffective for failing to raise certain issues. Attorney

          Finley Letter, 12/8/11, at 2-

                                                                 lure to preserve

them at trial or raise them on direct appeal.

      Appellant filed a pro se objection to the Finley letter and a

supplemental objection to the Finley letter.10        Both averred that Attorney

          Finley letter was not valid by virtue of Appell

right to proceed pro se.    However, Appellant simultaneously averred that

counsel failed to comply with the Finley requirements, by failing to provide

him a copy of the application to withdraw, advise him of his right to proceed

pro se or with privately-retained counsel, and address all the issues in his

10
                                                                       19, 2012,




                                     -4-
J. S52001/14

pro se PCRA petition.11

      On March 29, 2012, the PCRA court issued Pa.R.Crim.P. 907 notice of



the court entered an order dismissing the petition,12 and then appointed

another attorney to represent Appellant. Appellant subsequently filed a pro




11

copy of the Finley letter.
12
   Previously in the instant appeal, this Court directed the PCRA court to
supplement the record with
petition. Order, 1913 EDA 2012 (Pa. Super. filed Nov. 8, 2013) (per
curiam). The PCRA court did not provide a traditional order, but instead
forwarded notes of testimony of a May 21, 2012 proceeding, the sum of
which states:

         Court Crier: No. 13, Curtis Spivey [Appellant].

         The Court: The 907 was sent.



         The Court: So the petition is formally dismissed.



                             (Proceedings concluded.)

N.T. PCRA, 5/21/12, at 3. Attached to this transcript is a copy of the page



Furthermore, we note that on May 22, 2012, the day after the dismissal of
the petition, the court issued a second Rule 907 notice.




                                      -5-
J. S52001/14

se notice of appeal13 and later a petition to waive counsel and proceed pro

se.

        On September 6, 2012, this Court, by per curiam order, remanded this

case to the PCRA court to conduct a Grazier hearing.        The court did so

approximately one year later, on August 30, 2013, and entered an order the

same day permitting Appellant to proceed pro se in this appeal. The PCRA

court also filed an opinion.

        After the Grazier hearing and return of this case to this Court,

Appellant filed at least eight pro se petitions with this Court. In response,

this Court issued two per curiam orders: one on November 8, 2013,

directing the PCRA court to supplement the record with transcripts and

documents requested by Appellant, and one on January 28, 2014, directing

our Prothonotary to provide the recently-acquired notes of testimony to

Appellant. Finally, Appellant filed a pro se appellate brief on April 4, 2014,

and a supplemental appellate brief on May 27th.14

        In his initial brief, Appellant presents one issue for our review:

                                                                    pro se in


13
   Although Appellant filed the notice of appeal pro se while represented by
counsel, we note the notice of appeal was filed within the thirty-day period
under Pa.R.A.P. 903(a). See Pa.R.A.P. 903(a) (stating appeal shall be filed
within thirty days after entry of order from which appeal is taken);
Commonwealth v. Jette, 23 A.3d 1032, 1044 (Pa. 2011) (reiterating there
is no right to hybrid representation).
14
     The Commonwealth has filed an a



                                       -6-
J. S52001/14

                                                              ppellant requests

relief in the form of a Grazier hearing to determine whether he may proceed

pro se

for not holding a hearing    that the issues in his pro se PCRA petition were

waived or meritless

Grazier

     We note the relevant standard of review:

           We review an order dismissing a petition under the PCRA
           in the light most favorable to the prevailing party at the
           PCRA level. This review is limited to the findings of the
           PCRA court and the evidence of record. We will not disturb
           a PCRA court's ruling if it is supported by evidence of
           record and is free of legal error. . . .

Commonwealth v. Rykard, 55 A.3d 1177, 1183 (Pa. Super. 2012)

(citations omitted), appeal denied, 64 A.3d 631 (Pa. 2013).       Furthermore,

we note:

           To plead and prove ineffective assistance of counsel a
           petitioner must establish: (1) that the underlying issue has
           arguable merit; (2) counsel's actions lacked an objective
           reasonable basis; and (3) actual prejudice resulted from
           counsel's act or failure to act.

Id. at 1189-90 (citation omitted).

     While this Court previously remanded for the PCRA court to conduct a

Grazier hearing to determine whether Appellant may proceed pro se in the

instant appeal, his main issue now is whether the court erred in not

allowing him to act pro se in the underlying PCRA proceedings. The sum




                                      -7-
J. S52001/14

for a Grazier

      The PCRA court opined:


            proceed pro se in the PCRA proceedings], no relief is due .
            . . because he demonstrated by filing a pro se PCRA
            petition that contained approximately 100 repetitive and
            vaguely worded issues that were either waived or patently
            lacking in merit that he was incapable of representing
            himself during the PCRA process without causing due and
            unnecessary delay and confusion. In Commonwealth v.
            Staton, 12 A.3d 277, 2[7]9 (Pa. 2010), our Supreme
            Court stated that when self-representation will lead to

        defendant is properly denied the right to represent himself.
        ...
PCRA Ct. Op., 9/5/13, at 3 (unpaginated).

      We find, however, that Appellant ignores or overlooks the fact that



in fact pro se                 pro se PCRA petition and supplemental petition

were still before the PCRA court to consider, as well as his objection to the

Finley letter and supplemental objection to the Finley letter. Despite the



PCRA court to determine whether Appellant may litigate his PCRA petition

pro se.15



supplemental brief      that he was not provided discovery, transcripts, and

other documents necessary to prepare a PCRA petition and an appellate

15

Commonwealth v. Doty, 48 A.3d 451, 456 (Pa. Super. 2012).



                                       -8-
J. S52001/14

brief. He avers that
                                                                      16
                                                                           whether

                       Finley letter failed to address many of his pro se issues

and whether the PCRA court erred in dismissing his petition because

             Finley                                                    -14.

          We hold no relief is due. Appellant fails to explain what information is

missing, and why or how the information can help him overcome the PCRA



[Appellant], who represented himself at trial, either did not preserve them at

trial or was precluded from raising them because he represented himself at

trial and thus[ ] could not raise his own ineffectiv           See PCRA Ct. Op.



relief.

          Order affirmed.




16
   The PCRA court did not direct Appellant to file a Pa.R.A.P. 1925(b)
statement, and Appellant did not file one after taking the instant appeal.
Instead, Appellant had filed a pro se

informing the PCRA court that he wished to proceed pro se. Obviously, this
filing was improper, as the PCRA court had not ruled on his PCRA petition
and no notice of appeal had been filed.




                                        -9-
J. S52001/14

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/23/2014




                          - 10 -